LARSEN, Justice,
dissenting.
I dissent because I believe that the Superior Court and not the Commonwealth Court had jurisdiction over the appeal of this case from the Court of Common Pleas. I agree with the majority that original jurisdiction was vested in the Court of Common Pleas because the Commonwealth is not directly affected by the outcome of this case and is, therefore, merely a *408stakeholder. Because the Commonwealth is not directly involved, the Commonwealth Court did not have appellate jurisdiction, and this case should have gone to the Superior Court on appeal. See 204 Pa.Code § 201.2 (1988).
Additionally, I disagree with the majority that “section 8 of the Lottery Law proscribes voluntary assignments of prize winnings, and that an order approving such a voluntary sale would not be an ‘appropriate judicial order’ under the statute.” Majority Opinion at p. 4. Section 8 states that:
No right of any person to a prize drawn shall be assignable, except that payment of any prize drawn may be paid to the estate of a deceased prize winner, and, except that any person pursuant to an appropriate judicial order may be paid the prize to which the winner is entitled. The secretary shall be discharged of all further liability upon payment of a prize pursuant to this section.
72 P.S. § 3761-8 (emphasis added).
The statute specifically provides two exceptions to its general prohibition against assignment of lottery prizes, and one of these exceptions is where an appropriate judicial order has been entered granting such an assignment. Thus, the General Assembly has seen fit to permit assignments where an appropriate judicial order has been entered.
Despite the plain meaning of the statute, the majority interprets an “appropriate judicial order” to be “an order in a separate proceeding where disposition of a lottery prize is an appropriate remedy.” Majority Opinion at p. 407. The majority has, in effect, rewritten the statute because nowhere in the statute is such an interpretation even remotely suggested. If the legislature had intended an “appropriate judicial order” to mean “an order in a separate proceeding where disposition of a lottery prize is an appropriate remedy,” it surely would have used those words, but it did not.
Moreover, I believe that the standard articulated by the Court of Common Pleas that an “appropriate judicial order” be reasonable or in the best interests of the parties involved is *409more than adequate. Accordingly, I would reverse the decision of the Commonwealth Court.
PAPADAKOS, J., joins this dissenting opinion.